PER CURIAM.
Appellant, National Foundation Life Insurance Company (NFLI) appeals the lower court’s order taxing costs against it in the amount of $2,632.36.
Appellees concede that costs in the amount of $78.36 were erroneously awarded, and that the lower court should have held an evidentiary hearing on the reasonableness of the fee of Dr. Donaldson, an expert witness. We therefore reverse and remand for an appropriate reduction in the amount of the cost judgment and for an evidentiary hearing on the reasonableness and necessity of the expert’s fee.
We find that NFLI did not properly preserve the issue of whether the expert’s fee was completely nonrecoverable on the grounds that he did not testify at trial, and therefore we do not consider that issue. NFLI, having failed to avail itself of its opportunity to raise that error, is not to be permitted to assert that issue on remand. We find no merit in NFLI’s remaining points on appeal.
*689AFFIRMED IN PART; REVERSED IN PART; REMANDED.
HERSEY, C.J., and LETTS and GLICKSTEIN, JJ., concur.